Case 15-66160-jrs          Doc 53 Filed 10/18/20 Entered 10/19/20 02:01:17                           Desc Imaged
                                 Certificate of Notice Page 1 of 5




       IT IS ORDERED as set forth below:



       Date: October 16, 2020
                                                                 _____________________________________
                                                                             James R. Sacca
                                                                       U.S. Bankruptcy Court Judge

       _______________________________________________________________



                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF GEORGIA
                                           ATLANTA DIVISION

   IN RE:                                                :        CHAPTER 7
                                                         :
   SHARON MARIE WINSTON,                                 :        CASE NO. 15-66160-JRS
                                                         :
              Debtor.                                    :
                                                         :

        ORDER GRANTING 75867((¶6027,21723$<(;&(66/,)(,1685$1&(
                           352&(('672'(%725

              On September 21, 2020, S. Gregory Hays DV &KDSWHU  7UXVWHH ³Trustee´  for the

   EDQNUXSWF\HVWDWH WKH³Bankruptcy Estate´ RI6KDURQ0DULH:LQVWRQ ³Ms. Winston´ , filed

   7UXVWHH¶V0RWLRQWR3D\Excess Life Insurance Proceeds to Debtor [Doc. No. 49] WKH³Motion´

   seeking an order authorizing Trustee to pay Ms. Winston $1,365.75 in excess cash value of a

   certain Life Insurance Policy1 over and above what the Bankruptcy Estate was entitled to under

   the terms of a Settlement Agreement previously approved by order of the Court.



   1
              Capitalized terms not defined in this Order shall have the meanings ascribed to them in the Motion [Doc.
   No. 49].
                                                             1
   15540879v1
Case 15-66160-jrs      Doc 53 Filed 10/18/20 Entered 10/19/20 02:01:17                  Desc Imaged
                             Certificate of Notice Page 2 of 5



            On September 23, 2020, Trustee filed Notice of Pleading, Deadline to Object, and for

   Hearing [Doc. No. 50@ WKH³Notice´ UHJDUGLQJWKH0RWLRQLQDFFRUGDQFHZLWK*HQHUDO2UGHU

   No. 24-2018. Counsel for Trustee certifies that he served the Notice on all requisite parties in

   interest on September 23, 2020. [Doc. No. 51].

            The Notice provided notice of the opportunity to object and for hearing pursuant to the

   procedures in General Order No. 24-2018. No objection to the Motion was filed prior to the

   objection deadline provided in the Notice.

            The Court having considered the Motion and all other matters of record, including the

   lack of objection to the relief requested in the Motion, and, based on the forgoing, finding that no

   further notice or hearing is necessary; and, the Court having found that good cause exists to grant

   the relief requested in the Motion, it is hereby

            ORDERED that the Motion is GRANTED: Trustee is authorized to pay Ms. Winston

   $1,365.75 in excess funds that Trustee received from the cash value of the Life Insurance Policy.

                                        [END OF DOCUMENT]

   Order prepared and presented by:

   ARNALL GOLDEN GREGORY LLP
   Attorneys for Trustee

   By:/s/ Michael J. Bargar
      Michael J. Bargar
      Georgia Bar No. 645709
      michael.bargar@agg.com
   171 17th Street, NW, Suite 2100
   Atlanta, GA 30363
   Telephone: (404) 873-7030




   15540879v1
Case 15-66160-jrs     Doc 53 Filed 10/18/20 Entered 10/19/20 02:01:17   Desc Imaged
                            Certificate of Notice Page 3 of 5


   Identification of parties to be served:

   Office of the United States Trustee
   362 Richard B. Russell Building
   75 Ted Turner Drive, SW
   Atlanta, GA 30303

   S. Gregory Hays
   Hays Financial Consulting, LLC
   2964 Peachtree Road, Suite 555
   Atlanta, GA 30305

   Sharon Marie Winston
   1117 Berryhilll Drive
   Lithonia, GA 30058

   Lauren A. Drayton
   The Semrad Law Firm, LLC
   303 Perimeter Center North, #201
   Atlanta, GA 30346

   Michael J. Bargar
   Arnall Golden Gregory LLP
   171 17th Street, NW, Suite 2100
   Atlanta, GA 30363




   15540879v1
        Case 15-66160-jrs                  Doc 53 Filed 10/18/20 Entered 10/19/20 02:01:17                                             Desc Imaged
                                                 Certificate of Notice Page 4 of 5
                                                              United States Bankruptcy Court
                                                               Northern District of Georgia
In re:                                                                                                                 Case No. 15-66160-jrs
Sharon Marie Winston                                                                                                   Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 113E-9                                                  User: malave                                                                Page 1 of 2
Date Rcvd: Oct 16, 2020                                               Form ID: pdf415                                                            Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 18, 2020:
Recip ID                 Recipient Name and Address
db                     + Sharon Marie Winston, 1117 Berryhilll Drive, Lithonia, GA 30058-3016
aty                    + Arnall Golden Gregory, LLP, 171 17th Street NW, Suite 2100, Atlanta, GA 30363-1031

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
                       + Email/Text: ghays@haysconsulting.net
                                                                                        Oct 16 2020 20:53:00      S. Gregory Hays, Hays Financial Consulting, LLC,
                                                                                                                  2964 Peachtree Road, Suite 555, Atlanta, GA
                                                                                                                  30305-4909

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 18, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 16, 2020 at the address(es) listed
below:
Name                               Email Address
Jonathan A. Proctor
                                   on behalf of Trustee S. Gregory Hays jproctor@semradlaw.com ganb.courtview@slfcourtview.com

Jonathan A. Proctor
                                   on behalf of Debtor Sharon Marie Winston jproctor@semradlaw.com ganb.courtview@slfcourtview.com

Michael J. Bargar
                                   on behalf of Trustee S. Gregory Hays michael.bargar@agg.com carol.stewart@agg.com
        Case 15-66160-jrs                    Doc 53 Filed 10/18/20 Entered 10/19/20 02:01:17                                    Desc Imaged
                                                   Certificate of Notice Page 5 of 5
District/off: 113E-9                                                  User: malave                                                         Page 2 of 2
Date Rcvd: Oct 16, 2020                                               Form ID: pdf415                                                     Total Noticed: 3
Office of the United States Trustee
                                      ustpregion21.at.ecf@usdoj.gov

S. Gregory Hays
                                      on behalf of Trustee S. Gregory Hays ghays@haysconsulting.net saskue@haysconsulting.net;GA32@ecfcbis.com

S. Gregory Hays
                                      ghays@haysconsulting.net saskue@haysconsulting.net;GA32@ecfcbis.com


TOTAL: 6
